Name: Commission Regulation (EEC) No 1016/87 of 8 April 1987 extending, in the case of Greece, Regulation (EEC) No 138/87 on the emergency supply of butter to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4. 87 Official Journal of the European Communities No L 95/ 15 COMMISSION REGULATION (EEC) No 1016/87 of 8 April 1987 extending, in the case of Greece, Regulation (EEC) No 138/87 on the emergency supply of butter to the most deprived persons in the Community HAS ADOPTED THIS REGULATION : Article 1 The application of Regulation (EEC) No 138/87 shall be extended until 30 April 1987 in the case of the availabi ­ lity of butter for free distribution in Greece to the most deprived persons. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 958/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (2), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 138/87 (3) provides that butter should be made available to welfare and charitable organizations for free distribution to the most deprived persons ; whereas this scheme runs only until 31 March 1987 ; whereas, in view of the weather conditions in Greece, the period of application of the scheme should be extended in that Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 169, 18 . 7. 1968, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 5. P) OJ No L 17, 20 . 1 . 1987, p. 18 .